DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021, 02/22/2022, 04/01/2022, 11/02/2022 was filed on and after the mailing date of the application on 08/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the step of electrically detecting the status of an electrical connection between the corresponding second electrical contacts of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:
Claims line 2 recites, “a contact element,” claim should be amended to recite –the contact element--.  
Claim 5 line 3 recites, “the connector face side,” claim should be amended to recite –a connector face side--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto et al. [US 11,495,906].
Regarding claim 1, Yamamoto discloses a connector, comprising: a connector position assurance element (fig. 1; 40) having a contact receptacle (fig. 4; accommodating space 54 occupies, see Col 14 Ln 39-41) for receiving an electrical contact element (fig. 4; 54); and a connector housing (fig. 1; 30) including a contact receptacle (fig. 8; space 52 occupies) for receiving another electrical contact element (fig. 8; 52), and a receptacle (fig. 2; 33) for receiving the connector position assurance element (40).

Regarding claim 2, Yamamoto discloses wherein the contact receptacle (accommodating space 54 occupies) of the connector position assurance element (40) and the contact receptacle (space 52 occupies) of the connector housing (30) are adapted to receive electrical contact elements (fig. 1; 84, 82) of the same type.

Regarding claim 3, Yamamoto discloses wherein the connector housing (30) includes at least two contact receptacles (fig. 8; two spaces that 52 occupy) arranged in a row (fig. 8; bottom row) transverse (fig. 8; y direction) to a plug-in direction (fig. 8; x direction) of the connector (fig. 1; 20), and, when inserted into the connector housing (30), the contact receptacle (accommodating space 54 occupies) of the position assurance element (40) is arranged in the row (bottom row).

Regarding claim 4, Yamamoto discloses wherein the connector housing (30) and the connector position assurance element (40) form a common connector face (fig. 6; front face of 40 is flush with front face of 30, see fig. 2 for comparison) with the position assurance element (40) inserted into the connector housing (30).

Regarding claim 5, Yamamoto discloses wherein, with the connector position assurance element (40) inserted into the connector housing (30), one end (fig. 24; open end of 40 that faces 60) of the contact receptacle (accommodating space 54 occupies) of the connector position assurance element (40) on the connector face side (front face of 20 once 40 is completely inserted inside 30) aligns flush with one end (fig. 6; open end of the accommodating space of 52 that would face 60) of at least one contact receptacle (space 52 occupies) of the connector housing (30) on the connector face side (front face of 20 once 40 is completely inserted inside 30).

Regarding claim 6, Yamamoto discloses a first electrical contact element (54) in the contact receptacle (accommodating space 54 occupies) of the connector position assurance element (40) and a second electrical contact element (52) in the contact receptacle (space 52 occupies) of the connector housing (30).

Regarding claim 7, Yamamoto discloses wherein the first and second electrical contact (52, 54) are of the same design.

Regarding claim 8, Yamamoto discloses wherein in a pre-latched position (fig. 4) of the connector position assurance element (40), a contact element (54) inserted into the connector position assurance element (40) is spaced apart from the connector face (fig. 2; front face of 20).

Regarding claim 9, Yamamoto discloses wherein in the pre-latched position (fig. 4) of the connector position assurance element (40), the contact element (54) inserted into the connector position assurance element (40) is spaced in an electrically insulating manner (see fig. 21) from a mating contact element (fig. 21; 84) in a mating connector (60) that is connectable to the connector (20).

Regarding claim 10, Yamamoto discloses wherein the connector position assurance element (40) includes a housing section (fig. 13; 42) surrounding the contact receptacle (accommodating space 54 occupies) at least in part, and a position assurance section (fig. 13; 44, 45) with at least one latching device (45) for latching the connector position assurance element (40) in the connector housing (30).

Regarding claim 11, Yamamoto discloses wherein the housing section (42) and the position assurance section (44, 45) are spaced apart from one another at least in sections transverse (z direction) to a direction of insertion (x direction) of the position assurance element (40).

Regarding claim 12, Yamamoto discloses a connector assembly comprising: a connector (20), including: a connector position assurance element (40) having a contact receptacle (accommodating space 54 occupies) for receiving a first electrical contact element (54); and a connector housing (30) including a contact receptacle (space 52 occupies) for receiving a second electrical contact element (52), and a receptacle (33) for receiving the connector position assurance element (40), the connector position assurance element (40) movable between a first position (figs. 2 and 21) and a second position (figs. 6 and 24) within the receptacle (33); and a mating connector (60) mateable with the connector (20) and having a first electrical contact element (fig. 1; 84) and a second electrical contact element (fig. 1; 82), wherein, with the mating connector (60) mated with the connector (20) and the connector position assurance element (40) in the first position (fig. 21), the first electrical contact elements (84, 54) of the mating connector (60) and the connector position assurance element (40) are electrically isolated and the second electrical contact elements (82, 52) of the mating connector (60) and the connector housing (30) are electrically connected.

Regarding claim 13, Yamamoto discloses wherein, with the mating connector (60) mated with the connector (20) and the connector position assurance element (40) in the second position (fig. 24), the first electrical contact elements (84, 54) and the second electrical contact elements (82, 52) of the mating connector (60) and the connector position assurance element (40) are electrically connected, respectively.

Regarding claim 14, Yamamoto discloses wherein the connector housing (30) further includes a latching tab (fig. 5; 36) for fixing the connector housing (30) to the mating connector (60).

Regarding claim 15, Yamamoto discloses wherein the receptacle (33) for receiving the connector position assurance element (40) adjoins the latching tab (36, back of connector housing 30).

Regarding claim 16, Yamamoto discloses wherein, with the mating connector (60) mated with the connector (30) and the connector position assurance element (40) in the second position (fig. 24), the connector position assurance element (40) prevents deflection of the latching tab (36, see fig. 24) such that the connector housing (30) cannot be removed from the mating connector (60).

Regarding claim 17, Yamamoto discloses a method for connecting a connector to a mating connector, comprising: with a position assurance element (40) of the connector (20) in a first position (figs. 2 and 21) within a connector housing (30) of the connector (20), electrically connecting a first electrical contact (52) of the connector (20) to a corresponding first electrical contact (82) of the mating connector (60) by mating the connector (20) to the mating connector (60); and biasing the position assurance element (40) into a second position (figs. 6 and 24) within the connector housing (30) for electrically connecting a second electrical contact (54) of the connector (20) to a corresponding second electrical contact (84) of the mating connector (60).

Regarding claim 18, Yamamoto discloses wherein, with the position assurance element (40) in the first position (fig. 21) and the connector (20) and mating connector (60) connected, the corresponding second electrical contacts (54, 84) are electrically isolated.

Regarding claim 19, Yamamoto discloses the step of electrically detecting (the actual connection state of 54 and 84 is serving as the detecting status) the status of an electrical connection between the corresponding second electrical contacts (54, 84).

Regarding claim 20, Yamamoto discloses wherein, with the mating connector (60) connected to the connector (20) and the position assurance element (40) in the second position (fig. 24), the position assurance element (40) prevents disconnection of the connector (20) and the mating connector (60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831